      Case 2:17-cv-00843-SU         Document 97   Filed 11/23/18   Page 1 of 4




 Jennifer R. Schemm, OSB #970086
 Attorney at Law
 602 O Avenue
 La Grande, OR 97850
 Tel: 541-910-4833
 Fax: 541-962-7831
 Email: jschemm@eoni.com

 Jennifer R. Schwartz, OSB #072978
 Law Office of Jennifer R. Schwartz
 2521 SW Hamilton Court
 Portland, Oregon 97239
 Tel: 503-780-8281
 Email: jenniferroseschwartz@gmail.com

   Attorneys for Plaintiffs


                      IN THE UNITED STATES DISTRICT COURT

                              FOR DISTRICT OF OREGON

                                  PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL, an                     Case Number: 2:17-cv-00843-SU
Oregon nonprofit corporation,
and OREGON WILD, an Oregon nonprofit
corporation,                                         PLAINTIFFS’ RESPONSE TO
                                                     DEFENDANTS’ NOTICE OF
              Plaintiffs,                            SUPPLEMENTAL AUTHORITY

                    v.

KRIS STEIN, District Ranger, Eagle Cap Ranger
District, Wallowa-Whitman National Forest, in
her official capacity; and UNITED STATES
FOREST SERVICE, an agency of the United
States Department of Agriculture,

              Defendants,

        and

WALLOWA COUNTY, a political subdivision
of the State of Oregon,

          Defendant-Intervenor.
         Case 2:17-cv-00843-SU         Document 97       Filed 11/23/18     Page 2 of 4




       Native Ecosystem Council (“NEC”) v. Marten, No. 17-cv-153-M-DWM (D. Mont. Nov.

19, 2018), to which defendants cite in their Notice of Supplemental Authority (ECF No. 96),

simply adopted the reasoning Magistrate Sullivan provided in her Findings & Recommendations

(“F&R”). 2018 WL 6046472 at *5. Consequently, like here, the court in NEC v. Marten

erroneously equated Congress’ creation of a “categorical exclusion” in § 603 of HFRA (the 2014

Farm Bill CE) with an exemption from NEPA. As plaintiffs have explained, this Court has

expressly recognized “categorical exclusion” as a legal “term of art” unique to NEPA. Hells

Canyon Preservation Council v. Connaughton, 2013 WL 665134, at *6-7 (D. Or. Feb. 22, 2013).

When Congress deliberately chose to establish a “categorical exclusion” rather than create a

statutory exemption from NEPA, as it has done before, it demonstrates congressional intent to

adopt the “cluster of ideas” attached to this borrowed term. See Plaintiffs’ Memo in Support of

Mtn. for Inj. Pending Appeal (ECF No. 75) at 15-17. That cluster of ideas precludes projects

from being categorically excluded from further environmental review when the agency’s

preliminary analysis – the “scoping” process – reveals that there is uncertainty over potentially

significant environmental effects (i.e. “extraordinary circumstances” exist). Id.

       Moreover, because the court in NEC v. Marten just adopted Magistrate Judge Sullivan’s

findings, it too failed to address Congress’ intent when it expressly included a “scoping”

requirement for projects proposed under § 603. By mandating that the Forest Service conduct

“public notice and scoping” for all such projects, Congress clearly recognized “scoping” as a

process that entails more than simply notifying the public as to the agency’s proposal. 16 U.S.C.

§ 6591b(f). By invoking yet another NEPA based term of art, Congress is presumed to know

what “scoping” means in the context of “the body of learning from which it was taken” – that is,

to review proposed actions early in the development stage to determine whether there is any



PLFS’ RESP. TO DEFS’ NOTICE OF SUPP. AUTHORITY                                                      1
         Case 2:17-cv-00843-SU          Document 97       Filed 11/23/18     Page 3 of 4




possibility for potentially significant effects that would necessitate preparing an Environmental

Assessment (“EA”). See Plfs. Br. at 16-17 (ECF No. 75); Plfs. Reply at 11-12 (ECF No. 94).

While Magistrate Sullivan and the court in NEC v. Marten acknowledge that scoping is required,

neither offers any explanation as to what “scoping” means other than what NEPA’s pre-existing

framework provides.

       NEC v. Marten, like here, also fails to address the fact that defendants’ litigating position

directly contradicts the Forest Service’s own interpretation of the 2014 Farm Bill CE authority,

as publicly expressed through multiple national and regional policy pronouncements. Plfs. Br. at

17 (ECF No. 75); Plfs. Reply at 10-14 (ECF No. 94). Those pronouncements plainly provide that

the 2014 Farm Bill created a “categorical exclusion,” not a statutory exemption from NEPA, and

as such, each proposed action that meets the criteria set forth in § 603(b)-(e) must nevertheless

still be assessed for potential “extraordinary circumstances.” Id.

       Last, plaintiffs did not misrepresent the holding in NEC v. Erickson, which did apply

NEPA’s pre-existing regulatory framework to a Farm Bill CE project. 2018 WL 3649611, at *1-

4, 7, 9-10, 15-16 (D. Mont. Aug. 1, 2018) (ultimately concluding the record evidence did not

show a likelihood of potentially significant effects that warranted preparation of an EA). Neither

NEC v. Erickson nor Ctr. for Biological Diversity v. Ilano, 261 F.Supp.3d 1063 (E.D. Cal. 2017)

held that projects proposed under § 603 are wholly exempt from NEPA. Only this Court’s

holding, which NEC v. Marten adopted, stands for this proposition. It is this Court’s holding that

exempts the Forest Service from engaging in any deliberative process meant to determine

whether a proposed “insect and disease” treatment project might generate potentially significant

environmental effects that would warrant further environmental review under NEPA. As such, a

very “serious legal question” for this Court’s reconsideration or appellate review has been raised.



PLFS’ RESP. TO DEFS’ NOTICE OF SUPP. AUTHORITY                                                      2
        Case 2:17-cv-00843-SU     Document 97   Filed 11/23/18    Page 4 of 4




DATED this 23rd day of November 2018.      Respectfully submitted,

                                           s/ Jennifer R. Schwartz
                                           Jennifer Schwartz (OSB # 072978)
                                           Tel: (503) 780-8281
                                           Email: jenniferroseschwartz@gmail.com

                                           s/ Jennifer R. Schemm
                                           Jennifer Schemm (OSB # 970086)
                                           Tel: (541) 910-4833
                                           Email: jschemm@eoni.com

                                           Attorneys for Plaintiffs




PLFS’ RESP. TO DEFS’ NOTICE OF SUPP. AUTHORITY                                     3
